Title: From Thomas Jefferson to Powell & Fierer, 4 February 1791
From: Jefferson, Thomas
To: Powell & Fierer



Gentlemen
Philadelphia Feb. 4. 1791.

A particular and pressing business having obliged me to suspend all correspondence for some weeks past it is not till this day that I am at liberty to answer the letters I have received. Among these are your favours of Dec. 23. and Jan. 26. the first of which covered a subscription paper for the glass works you propose to erect in Virginia. If the object of this was to procure subscriptions among the citizens of this place, I presume it would be a very hopeless attempt, and one which I could not undertake. If to procure  them from the delegates of Virginia here, they are few, too distantly situated all of them from the intended works to be personally interested in them, and not in a situation here to spare contributions. As to myself, the distance of my possessions from the same works, places me under the impression of no other interest than a general one. In that point of view I am willing to yeild any aid which the situation of my affairs in Virginia will admit. These being left in the hands of Colo. Nicholas Lewis in Albemarle, and he being the only judge what can be done, I must refer the matter to him, and will write to him on that subject in my first letter to him. I return the subscription paper in hopes it may be useful in the hands of some one more in a situation to circulate it, and am with great esteem Gentlemen your most obedt. humble servt,

Th: Jefferson

